Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Claim 10, the previous rejection thereto under 35 U.S.C. 112(b) is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Madden on 01/20/2022.

The application has been amended as follows: in Claim 1 lines 19-21, delete the following limitation: 
“and
-	each actuator lever is substantially perpendicular to an axis of the actuator spindle in the press position.”
At the end of Claim 1, insert the following limitations:
-	the actuator spindle has a threaded section and two subsequently attached threadless cylinder sections, and
-	the spindle nut is disengaged from the threaded section when reaching at least one of the first end position and the second end position.

This amendment was approved by Primary Examiner Teresa Ekiert on 01/12/2020.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, prior art fails to teach, alone or in combination, a pressing tool characterized in that the spindle nut is disengaged from the threaded section of the actuator spindle when reaching at least one of the first end position and the second end position. Claims 3-4 and 6-9 are allowed by virtue of their dependence upon Claim 1.
Regarding Claim 10, prior art fails to teach, alone or in combination, a method for pressing fittings producing pipe connections wherein the pressing tool is moved from the first end position via a press position to the second end position by applying a torque, wherein in the first end position and the second end position the receiving section is open. Claims 11-16 are allowed by virtue of their dependence upon Claim 10.
Regarding Claim 17, prior art fails to teach, alone or in combination, a pressing tool characterized in that at least one spring means is provided for a suspended connection of the spindle nut and the actuator levers and/or for a suspended connection between the actuator levers and the pressing jaws and/or between the retaining element and the pressing jaws.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-Th, M-F; 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725